Case 1

:19-cv-05569-PKC-VMS Document 24 Filed 12/03/19 Page 1 of 1 PagelD #: 62

PAWAR LAW GROUP P.C.

ATTORNEYS AT LAW
20 VESEY STREET Surre 1210
NEW YORK NEW YORK 10007

Robert Blossner Tr (212) 571 0805

‘ ‘Ax (212) 571 0938
Vik Pawar Banger
www.pawarlaw.nyc

December 3, 2019

BY ECF

Th

e Honorable Pamela K. Chen

United States District Judge

Re:

Ira Heaston v. The City of New York, et al., 19 CV 5569 (PKC) (VMS)

Dear Judge Chen:

I am prepared to attend the pre-motion conference before the Court on

January 10,2020. However, for the sake of judicial economy and consistent with the spirit

of

Federal Rule 1, I ask that Your Honor to consider the following:

Plaintiff has already agreed to withdraw his claims for malicious

prosecution and denial of right to a fair trial. In addition, despite defendant City’s claim to
the contrary, plaintiff did appear for the City’s 50-h hearing (see transcript attached as
exhibit 1). If the Court still wishes to move forward with the January 10, 2020 conference,
I ask that Your Honor direct the parties to comply with Judge Scanlon’s scheduling order
which directed the City to file an answer before November 26, 2019 and ordered the parties
to enter into a case management order prior to the January 13, 2020 conference before her.

Ce:

Thank you.

pectfully,

Vik Pawar (VP9101)
All counsel (by ECF)

Ms. Soo- Young Shin, Esq. (by email)
Assistant Corporation Counsel
